  Case 3:20-cv-00269-FJS-ML Document 12 Filed 06/02/20 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


NANCY OAKES,

                                      Plaintiff,

                      v.                                                      3:20-CV-269
                                                                                (FJS/ML)
THE CHEESECAKE FACTORY
RESTAURANTS, INC.,

                                      Defendant.


APPEARANCES                                                  OF COUNSEL

LAW OFFICE OF RONALD R. BENJAMIN                             RONALD R. BENJAMIN, ESQ.
126 Riverside Drive
P.O. Box 607
Binghamton, New York 13902-0607
Attorneys for Plaintiff

SOBEL PEVZNER, LLC                                           BELLA PEVZNER, ESQ.
30 Vesey Street, 8th Floor                                   JOSEPH SAM FRITZSON, ESQ.
New York, New York 10007
Attorneys for Defendant

SCULLIN, Senior Judge


                      MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       Pending before the Court is Plaintiff’s motion to remand this case to state court. See

Dkt. No. 6. Plaintiff claims that the amount in controversy does not exceed $75,000; and, thus,

the Court does not have subject-matter jurisdiction over this case. See id.




                                               -1-
  Case 3:20-cv-00269-FJS-ML Document 12 Filed 06/02/20 Page 2 of 6




                                       II. BACKGROUND

       On or about February 2, 2019, Nancy Oakes (“Plaintiff”) and her family ordered dinner

at The Cheesecake Factory restaurant (“Defendant”) located at 306 Hiawatha Boulevard, West

Space J-112, Syracuse, New York 13290. See Dkt. No. 2, Compl. at ¶¶ 3-4. Plaintiff claims

that she was served the wrong meal twice before finally being served the correct meal, a

mushroom burger. See id. at ¶ 4. She alleges that her mushroom burger was rushed out to her

due to the delay caused by the prior errors. See id. Plaintiff asserts that, over the course of

several days after finishing her meal, she developed a severe rash over her entire body,

including her face, along with swollen fingers, fatigue, muscle pain, hives, retention of fluids,

intense itching, loss of sleep, and extremely low blood pressure. See id. at ¶ 5. On February 7,

2019, Plaintiff sought medical treatment for these symptoms, and she was prescribed an

extended round of steroids. See id. at ¶ 6. On or about March 28, 2019, while still suffering

from the above-listed symptoms, Plaintiff again sought medical treatment, and she was

diagnosed with “shiitake mushroom dermatitis.” See id. at ¶ 7. In addition to great pain and

suffering, Plaintiff further alleges that she suffered extreme mental and emotional distress,

anxiety, and fear of additional adverse medical consequences. See id. at ¶¶ 10-11.

       On September 10, 2019, Plaintiff filed the instant action against Defendant in New York

State Supreme Court, Tioga County, where she is a resident. See generally id. Plaintiff

asserted the following three causes of action: (1) negligence, (2) strict liability, and (3) breach

of express and implied warranty. See id. at ¶¶ 13-34. On March 10, 2020, Defendant filed a

Notice of Removal from New York State Supreme Court to the United States District Court for

the Northern District of New York, pursuant to 28 U.S.C. § 1441. See Dkt. No. 1, Notice of

Removal, at 1. To support its Notice of Removal, Defendant attached Plaintiff’s response to its


                                                -2-
    Case 3:20-cv-00269-FJS-ML Document 12 Filed 06/02/20 Page 3 of 6




“Notice to Admit,” in which Plaintiff “admit[ted] the damages sought in this action may exceed

$75,000.” See Dkt. No. 1-2, Ex. B, Notice to Admit.


                                        III. DISCUSSION

     A. Amount in controversy

        A removed case must be remanded if, at any time before final judgment, it appears that

the district court lacks subject-matter jurisdiction. See 28 U.S.C. § 1447(c). The Court has

subject-matter jurisdiction based on diversity of citizenship so long as the parties are citizens of

different states and the amount in controversy exceeds $75,000. See 28 U.S.C. § 1332. The

parties concede that they are citizens of different states but dispute whether the amount in

controversy requirement is met.1

        “[I]f the jurisdictional amount is not clearly alleged in the plaintiff’s complaint, and the

defendant’s notice of removal fails to allege facts adequate to establish that the amount in

controversy exceeds the jurisdictional amount, federal courts lack diversity jurisdiction as a

basis for removing the plaintiff’s action from state court.” Lupo v. Human Affairs Int’l, Inc., 28

F.3d 269, 273-74 (2d Cir. 1994) (citation omitted). Defendant, as the removing party, bears the

burden of proving that it would appear to “a reasonable probability” that the amount in

controversy exceeds the $75,000 jurisdictional threshold mandated by 28 U.S.C. § 1332(a).

See, e.g., Kidney v. Webster, 3:16-CV-0831 (LEK/DEP), 2017 WL 758508, *3 (N.D.N.Y. Feb.

27, 2017); United Food & Commercial Workers Union, Local 919,AFL-CIO v. Centermark




1
  Plaintiff is a citizen of Tioga County, New York, and Defendant is a foreign corporation with
its principal place of business at 26901 Malibu Hills Road, Calabasas, California 91301. See
Dkt. No. 11, Def’s Aff. in Response, at ¶ 14.
                                                -3-
  Case 3:20-cv-00269-FJS-ML Document 12 Filed 06/02/20 Page 4 of 6




Props. Meriden Square, Inc., 30 F.3d 298, 304-05 (2d Cir. 1994); Tongkook Am., Inc. v. Shipton

Sportswear Co., 14 F.3d 781, 784 (2d Cir. 1994).

        Here, Plaintiff did not allege a specific amount in controversy, noting that New York

Civil Practice Law and Rules § 3017(c) prohibits personal injury complaints from stating the

amount of damages claimed. See Dkt. No. 6-2, Pl’s Memorandum in Support, at 1, n.1.

Defendant argues that, in response to its Notice to Admit, Plaintiff admitted that the amount in

controversy exceeds $75,000. See Dkt. No. 11 at ¶ 8 (citing Dkt. No. 11-1, Ex. A, Notice to

Admit). Defendant does not provide any other support for its contention. See generally id.;

Dkt. No. 1.

        In this Circuit, courts have found that defendants have not met their burden to show that

there is a reasonable probability that the amount in controversy exceeds $75,000 when the

plaintiff fails to respond to the Notice to Admit. See Remy v. Savoie, No. 17-CV-00663 (DLI)

(RER), 2017 WL 639251, *2 (E.D.N.Y. Feb. 16, 2017). In Remy, the defendants argued that

the plaintiff’s failure to respond to the Notice to Admit amounted to an admission that the

amount in controversy exceeded $75,000. See id. The court rejected that argument, holding the

following:

        [T]o infer from Plaintiff’s silence that the amount in controversy is met does not
        come close to meeting the “reasonable probability” threshold necessary to satisfy
        the amount in controversy element of diversity jurisdiction. The Second Circuit
        has held that “the removal clock does not start to run until the plaintiff serves the
        defendant with a paper that explicitly specifies the amount of monetary damages
        sought.” Moltner v. Starbucks Coffee Co., 624 F.3d 34, 38 (2d Cir. 2010). Thus,
        Plaintiff’s failure to respond to requests conceding that the amount in controversy
        exceeds $75,000 is insufficient to establish that the jurisdictional amount is
        satisfied. …

Id. (citations omitted).




                                                -4-
    Case 3:20-cv-00269-FJS-ML Document 12 Filed 06/02/20 Page 5 of 6




        In this case, Defendant did not point to any facts in Plaintiff’s complaint that would

show damages for her physical or emotional suffering exceeding $75,000. See generally Dkt.

No. 1. Instead, Defendant merely attached Plaintiff’s response to its Notice to Admit, in which

Plaintiff stated that “the damages sought in this action may exceed $75,000.” See Dkt. No. 1-2,

Ex. B (emphasis added). This response neither expressly admits nor denies that Plaintiff’s

damages exceed the amount in controversy requirement. 2 The Court finds that Plaintiff’s

response is essentially the same as no response, and it certainly does not reach the level of

explicit specificity discussed in Moltner v. Starbucks Coffee Co., 624 F.3d 34, 38 (2d Cir.

2010). The Court thus applies the reasoning in Remy to find that, in relying on Plaintiff’s

response to its Notice to Admit and nothing else, Defendant has not met its burden of proving to

a degree of “reasonable probability” that the amount in controversy exceeds $75,000.


                                       IV. CONCLUSION

        After carefully considering the entire file in this matter, the parties’ submissions and the

applicable law, and for the above-stated reasons, the Court hereby

        ORDERS that Plaintiff’s motion to remand, see Dkt. No. 6, is GRANTED because the

Court does not have subject-matter jurisdiction over this case; and the Court further




2
  Notably, in Plaintiff’s Memorandum of Law, she appears to deny that the damages she seeks
are in excess of $75,000. See Dkt. No. 6-2 at 4 (stating, “Plaintiff respectfully requests that the
instant proceedings be remanded to the Tioga County Supreme Court pursuant to 28 USC
1446(c)(2) and 28 USC 1447(c) for failure to establish the damages sought are in excess of
$75,000, which plaintiff denies …”) (emphasis added). Defendant did not address this denial
in its Affirmation in Opposition and relies solely on Plaintiff’s response to its Notice to Admit
to show that the Court has jurisdiction. See generally Dkt. No. 11.

                                                -5-
  Case 3:20-cv-00269-FJS-ML Document 12 Filed 06/02/20 Page 6 of 6




       ORDERS that the Clerk of the Court shall mail a certified copy of this Memorandum-

Decision and Order to the Clerk of the New York State Supreme Court, Tioga County, as 28

U.S.C. § 1447(c) requires.


IT IS SO ORDERED.


Dated: June 2, 2020
       Syracuse, New York




                                           -6-
